713 N.W.2d 767 (2006)
475 Mich. 855
TRIANGLE EXCAVATING COMPANY, INC., Plaintiff-Appellant,
v.
COVERT TOWNSHIP, Defendant-Appellee.
Docket No. 130422. COA No. 255507.
Supreme Court of Michigan.
May 17, 2006.

Order
On order of the Court, the application for leave to appeal the December 20, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the Court of Appeals judgment affirming the Van Buren Circuit Court's grant of summary disposition to defendant. Plaintiff presented sufficient evidence to raise a material issue of fact whether defendant intentionally and voluntarily relinquished its right to enforce the contractual requirement of written notification of unforeseen site conditions. A.J. Smith Constr. Co. v. Marine City, 267 Mich. 367, 255 N.W. 209 (1934). We REMAND this case to the Van Buren Circuit Court for further proceedings not inconsistent with this order.